
	

116 S1891 IS: Flying Tiger Flight 739 Act
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1891
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2019
			Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the inclusion on the Vietnam Veterans Memorial Wall of the names of the soldiers who
			 died on Flying
			 Tiger Flight 739 on March 16, 1962.
	
	
		1.Short title
 This Act may be cited as the Flying Tiger Flight 739 Act.
		2.Inclusion on the Vietnam Veterans Memorial Wall of the names of the soldiers who died on Flying
			 Tiger Flight 739 on March 16, 1962
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall authorize the inclusion on the Vietnam Veterans Memorial Wall in the District of Columbia of the names of the 93 soldiers who died on Flying Tiger Flight 739 when it crashed in the Pacific Ocean en route to Vietnam on March 16, 1962.
 (b)Required consultationThe Secretary of Defense shall consult with the Secretary of the Interior, the American Battle Monuments Commission, and other applicable authorities with respect to any adjustments to the nomenclature and placement of names pursuant to subsection (a) to address any space limitations on the placement of additional names on the Vietnam Veterans Memorial Wall.
 (c)Nonapplicability of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to any activities carried out under subsection (a) or (b).  